MEMORANDUM *
“Decisions of the NLRB [National Labor Relations Board] will be upheld on appeal if its findings of fact are supported by substantial evidence and if the agency correctly applied the law.” NLRB v. Calkins, 187 F.3d 1080, 1085 (9th Cir. 1999). To determine if findings are supported by substantial evidence, we conduct “a case-by-case analysis requiring review of the whole record.” NLRB v. Iron Workers of Cal., 124 F.3d 1094, 1098 (9th Cir.1997). Having reviewed the record, we are convinced that the NLRB’s findings are supported by substantial evidence. We therefore GRANT the NLRB’s petition for enforcement.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.